MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
                                                                       FILED
precedent or cited before any court except for the                 Apr 22 2019, 8:02 am
purpose of establishing the defense of res judicata,                   CLERK
collateral estoppel, or the law of the case.                       Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Michael P. DeArmitt                                    Curtis T. Hill, Jr.
Columbus, Indiana                                      Attorney General of Indiana
                                                       Matthew B. MacKenzie
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Matthew Q. Baker,                                          April 22, 2019
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           18A-CR-2720
        v.                                                 Appeal from the Bartholomew
                                                           Superior Court
State of Indiana,                                          The Hon. James D. Worton,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No.
                                                           03D01-1806-F5-3242



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2720 | Apirl 22, 2019             Page 1 of 5
                                           Case Summary
[1]   In June of 2018, Matthew Baker confined his ex-girlfriend Candie Conrad in

      her home against her will, later pled guilty to Level 6 felony criminal

      confinement, and was sentenced to two and one-half years of incarceration.

      Baker contends that his sentence is inappropriate in light of the nature of his

      offense and his character. Because we disagree, we affirm.



                            Facts and Procedural History
[2]   On June 10, 2018, Baker forced his way into Conrad’s home and physically

      confined her against her will, also grabbing, pushing, slapping, and punching

      her. At one point, Baker held a knife to Conrad’s throat and threatened her life

      and the lives of her daughter and her cats. Conrad suffered bruising as a result

      of Baker’s abuse during her confinement. On June 12, 2018, the State charged

      Baker with Level 5 felony intimidation with a deadly weapon, Level 6 felony

      criminal confinement, and Class A misdemeanor domestic battery. On

      September 10, 2018, Baker pled guilty to criminal confinement in exchange for

      the other counts being dismissed and agreed that sentencing would be left to the

      trial court’s discretion. On October 16, 2018, the trial court sentenced Baker to

      two and one-half years of incarceration. The trial court noted Baker’s extensive

      criminal history, his history of violating the terms of probation, that past

      treatment opportunities had been unsuccessful, and his history of battery and

      domestic-violence offenses.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2720 | Apirl 22, 2019   Page 2 of 5
                                 Discussion and Decision
[3]   Baker contends that his two-and-one-half year sentence, which is the maximum

      sentence for a Level 6 felony, is inappropriately harsh. See Ind. Code § 35-50-2-

      7(b). We may revise a sentence if, “after due consideration of the trial court’s

      decision, [we find] that the sentence is inappropriate in light of the nature of the

      offense and the character of the offender.” Ind. Appellate Rule 7(B). The

      “nature of the offense” refers to the defendant’s acts in comparison with the

      elements of his offense, Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008),

      while “character of the offender” refers to general sentencing considerations

      and the relevant aggravating and mitigating circumstances. Knapp v. State, 9
N.E.3d 1274, 1292 (Ind. 2014). Baker has the burden to show that his sentence

      is inappropriate in light of both the nature of the offense and his character. Gil

      v. State, 988 N.E.2d 1231, 1237 (Ind. Ct. App. 2013). This can only be done

      with “compelling evidence portraying in a positive light the nature of the

      offense […] and the defendant’s character[.]” Stephenson v. State, 29 N.E.3d
111, 122 (Ind. 2015).


[4]   The nature of Baker’s offense is significantly worse than a typical Level 6 felony

      criminal confinement. While Baker’s conviction was supported by his

      admission that he “knowingly or intentionally confine[d Conrad] without [her]

      consent[,]” Ind. Code § 35-42-3-3(a), the record indicates that his actions went

      far beyond that. According to the probable cause affidavit, Baker’s confinement

      of Conrad began when he forced his way into her house and grabbed, pushed

      and slapped her. Baker held a butcher’s knife to Conrad’s throat and threatened


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2720 | Apirl 22, 2019   Page 3 of 5
      her life and the lives of her daughter and her cats. When Conrad attempted to

      leave the house to contact police who happened to be nearby, Baker grabbed

      her, threw her onto a couch, and punched her legs with his fist. A police officer

      later observed swelling to Conrad’s cheeks and bruising on her legs, back, and

      chest. These facts could have supported charges far more serious than Level 6

      felony criminal confinement, including, but not limited to, Level 5 felony

      criminal confinement causing bodily injury, Ind. Code § 35-42-3-3(b)(1)(C), or

      Level 3 felony criminal confinement while using a deadly weapon. Ind. Code §

      35-42-3-3(b)(2)(A). In comparison to the elements of Level 6 felony criminal

      confinement, the far more serious nature of Baker’s offense justifies his

      sentence.


[5]   Baker’s character, which is revealed by his lengthy criminal history, also

      justifies his sentence. Over the course of almost thirty years, the forty-eight-

      year-old Baker has accumulated adult convictions for Class C felony burglary,

      Class D felony residential entry, two counts of Class A misdemeanor resisting

      law enforcement, two counts of Class A misdemeanor battery, Class A

      misdemeanor domestic battery, Class A misdemeanor operating while

      intoxicated, Class A misdemeanor possession of marijuana, Class B

      misdemeanor mischief, four counts of Class C misdemeanor illegal

      consumption, and Class C misdemeanor driving while suspended. Baker’s

      record also shows that less-restrictive measures have failed. Baker has had his

      probation revoked six times, resulting in the imposition of over eight years of

      executed time that had previously been suspended. Despite Baker’s lengthy



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2720 | Apirl 22, 2019   Page 4 of 5
      history of criminal convictions and many chances to reform himself, he has not

      chosen to do so. Baker has failed to convince us that his two-and-one-half-year

      sentence for Level 6 felony criminal confinement is inappropriate.


[6]   The judgment of the trial court is affirmed.


      Crone, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2720 | Apirl 22, 2019   Page 5 of 5